Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 1 of 10 Page ID #:2715



       Kevin D. Hughes (Bar No. 188749)
   1   FOUNDATION LAW GROUP LLP
       1999 Avenue of the Stars, Suite 1100
   2   Los Angeles, CA 90067
       Tel: 424.253.1266
   3   Email: kevin@foundationlaw.com
   4   Amiad Kushner (pro hac vice)
       Akushner@seidenlawgroup.com
   5   Jake Nachmani (pro hac vice)
       Jnachmani@seidenlawgroup.com
   6   Seiden Law Group LLP
       322 Eighth Avenue, Suite 1704
   7   New York, NY 10001
       Telephone: (646) 766-1914
   8
       Facsimile: (646) 304-5277

   9   Attorneys for Plaintiff/Counter-Defendant,
       Hong Liu
  10
                          UNITED STATES DISTRICT COURT FOR
  11
                        THE CENTRAL DISTRICT OF CALIFORNIA
  12
                                     WESTERN DIVISION
  13

  14
       HONG LIU,                              Case No: 2:20-cv-08035-SVW-JPR
                    Plaintiff,
  15
                                              PLAINTIFF HONG LIU’S
  16                       v.                 EX PARTE APPLICATION
                                              FOR AN EXTENSION OF TIME
  17   FARADAY&FUTURE INC.,                   TO RESPOND TO DEFENDANTS
       SMART KING LTD., JIAWEI                FARADAY&FUTURE, INC. AND
  18
       WANG, and CHAOYING DENG                SMART KING LTD.’S MOTION
  19
                                              FOR SUMMARY JUDGMENT
                    Defendants.
  20                                          Filed concurrently with a Memorandum of
                                              Points and Authorities, the Declaration of
  21
       FARADAY&FUTURE INC.,                   Jake Nachmani, and [Proposed] Order
  22
                    Counterclaimant,          Motion filed on: April 26, 2021
  23
                           v.                 Hearing Date: May 24, 2021
  24   HONG LIU,
                                              Judge:      Hon. Stephen V. Wilson
  25                                          Trial Date: June 8, 2021
                    Counter-Defendant.
  26

  27

  28


                                       EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 2 of 10 Page ID #:2716




   1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE TAKE
   2   NOTICE THAT Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu”), by his undersigned
   3   counsel, will and hereby does apply ex parte (the “Application”) for an extension of
   4   time to file his opposition to defendants Faraday&Future Inc.’s (“FF”) and FF
   5   Intelligent Mobility Global Holdings Ltd.’s (f/k/a Smart King Ltd. (“Smart King”) and
   6   collectively with FF, “Defendants”) motion for summary judgment, filed pursuant to
   7   Rule 56 of the Federal Rules of Civil Procedure (ECF 131) (the “Motion”). Plaintiff
   8   requests that his time to file an opposition to the Motion be postponed until May 12,
   9   2021, which would be seven days after the May 5, 2021 deadline set by Magistrate
  10   Judge Rosenbluth in her April 26, 2021 Order (ECF 128) for Defendants to produce
  11   outstanding documents.
  12         This Application is made pursuant to Local Rule 7-19 and is based on this Notice,
  13   the accompanying Memorandum of Points and Authorities, the Declaration of Jake
  14   Nachmani and the exhibits attached thereto, the Proposed Order, the pleadings and
  15   records on file herein, and upon all other arguments and evidence that may be presented
  16   to this Court.
  17

  18   Dated: April 27, 2021
  19                                                   Respectfully submitted,
  20                                                   FOUNDATION LAW GROUP LLP
  21
                                                       By:/s/ Kevin D. Hughes
  22                                                   Attorneys for Plaintiff/Counter-
                                                       Defendant Hong Liu
  23

  24

  25

  26

  27

  28
                                                 -1-
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 3 of 10 Page ID #:2717




   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2         Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu)” hereby applies ex parte pursuant to
   3   Local Rule 7-19 for an extension of time to file his opposition to Defendants’ Motion
   4   for Summary Judgment (ECF 131) (“Motion”) until May 12, 2021, which is seven days
   5   after the May 5, 2021 deadline set by Magistrate Judge Rosenbluth in her April 26, 2021
   6   Order (ECF 128) (“April 26 Order”) for Defendants to produce outstanding documents.1
   7         Plaintiff’s opposition to the Motion is currently due on May 3, 2021, less than a
   8   week from today. Plaintiff would be unduly prejudiced if he had to respond to the
   9   Motion by May 3, particularly because, as the parties informed Your Honor and as
  10   explained below, a significant privilege dispute arose which has abruptly shut down
  11   document and deposition discovery. On April 26, 2021, following expedited briefing
  12   and an oral argument on this privilege issue, Magistrate Judge Rosenbluth found that
  13   Defendants had waived the privilege and ordered Defendants to produce by May 5,
  14   2021 over 1000 documents which Defendants had improperly withheld, including
  15   documents that Plaintiff believes are relevant to the Motion. See April 26 Order.
  16         Plaintiff seeks this relief for good cause and for a number of reasons.
  17         First, without being granted a sufficient extension of time to oppose Defendants’
  18   Motion, Plaintiff will be left without the benefit of critical discovery to which he is
  19   entitled and which is directly relevant to the Motion. As referenced above, discovery
  20   has been delayed due to a significant privilege issue which led the parties to stipulate
  21

  22

  23   1
         All capitalized terms not otherwise defined herein shall have the same meanings
  24   ascribed to them in the Complaint (ECF 1) and Plaintiff’s Memorandum of Law in
       Support of Plaintiff’s Motion to Dismiss FF’s Second Amended Counterclaim (ECF
  25
       108-1). “SACC ¶__” are references to paragraphs in FF’s Second Amended
  26   Counterclaim. “SAA ¶__” are references to paragraphs in FF and Smart King’s Second
       Amended Answers (ECF 93 & 94) (“Second Amended Answers”). References to “Ex.
  27
       __” are exhibits to the Declaration of Jake Nachmani. Unless otherwise noted, all
  28   emphasis is added, and all internal quotations and citations are omitted.
                                                 -2-
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 4 of 10 Page ID #:2718




   1   on April 15, 2021 to a three-week extension of the litigation schedule. In support of
   2   that stipulation, Defendants’ counsel submitted a Declaration informing this Court that:
   3
                    On April 15, 2021 . . . the parties discussed with Judge
   4                Rosenbluth that a significant dispute has arisen between the
                    Parties relating to the applicability and scope of the attorney-
   5
                    client privilege and attorney work product doctrine in this
   6                case, which the Parties agree should be resolved before
   7
                    proceeding with the approximately ten depositions that are
                    currently scheduled to occur before the April 23, 2021 fact
   8                discovery deadline. Judge Rosenbluth has granted expedited
   9
                    briefing on this privilege issue, but indicated that her schedule
                    is such that she will not be able to resolve this issue until April
  10                23 at the earliest. Under the circumstances, the parties have
  11
                    agreed to reschedule the approximately ten depositions that
                    had been scheduled to occur on or before April 23 . . . As a
  12                result, additional time is needed to complete these
  13
                    approximately ten depositions. Under the circumstances, the
                    Parties respectfully submit these facts as good cause for the
  14                three week extension requested herein.
  15   ECF 119-1.
  16         On April 16, 2021, Plaintiff filed an Expedited Motion for Determination of
  17   Urgent Privilege Isuse (ECF 120) (“Privilege Motion”). In the Privilege Motion,
  18   Plaintiff set forth that Defendants were improperly withholding a trove of relevant
  19   documents from production based on improper assertions of privilege, including
  20   documents relating to the involvement of Sidley Austin LLP (“Sidley Austin”) in
  21   reviewing Plaintiff’s employment agreement. Plaintiff detailed that, because FF had by
  22   its Second Amended Counteclaim (“SACC”) placed at issue all aspects of Plaintiff’s
  23   performance as FF’s General Counsel, Defendants had waived the privilege over all
  24   attorney-client communications relating to Plaintiff’s performance. See Plaintiff’s
  25   Privilege Motion at 11-14.
  26         Significantly, the withheld documents include documents relating to Sidley
  27   Austin’s review of Plaintiff’s employment agreement, which are of particular relevance
  28   to Defendants’ now-pending Motion for Summary Judgment. In the Privilege Motion,
                                                    -3-
                                          EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 5 of 10 Page ID #:2719




   1   Plaintiff set forth that Defendants’ selective disclosures regarding Sidley Austin’s role
   2   in reviewing Plaintiff’s employment agreements had waived any privilege as to Sidley
   3   Austin role concerning Plaintiff’s employment agreements. See Plaintiff’s Privilege
   4   Motion at 9, 13-14. Plaintiff explained that unless he can obtain access to these
   5   communications, he will be unable to defend himself against Defendants’ claims,
   6   including their claim that Plaintiff drafted his employment agreements by himself in
   7   purported violation of the Rules of Professional Conduct. See id. at 2-3, 13.
   8         Magistrate Judge Rosenbluth agreed with Plaintiff. On April 26, 2021, Judge
   9   Rosenbluth granted Plaintiff’s Privilege Motion in its entirety, holding that Defendants
  10   had waived privilege over FF’s communications with Sidley Austin concerning the
  11   employment agreement and that FF’s counterclaims put at issue all aspects of Plaintiff’s
  12   employment with FF, triggering an unlimited waiver of the attorney-client privilege as
  13   to all attorney-client communications relating to Plaintiff’s performance during his
  14   employment. See April 26 Order. Of critical relevance to Defendants’ now-pending
  15   Motion for Summary Judgment, Judge Rosenbluth ordered Defendants to produce all
  16   attorney-client communications concerning Sidley Austin’s role in connection with the
  17   negotiation, drafting, and review of Plaintiff’s employment agreements with FF. See
  18   id. The Court further ordered Defendants to produce numerous previously-witheld
  19   documents (comprising over 1000 documents on Defendants’ privilege logs) in two
  20   tranches: the first to be made no later than April 30, 2021; the second is to be made no
  21   later than May 5, 2021 (unless the April 26 Order is stayed by the Court).2
  22         Notwithstanding the express terms of the April 26 Order and the fact that the
  23   parties had previously informed Your Honor that discovery was abruptly halted by the
  24
       2
        On April 27, 2021, counsel for Defendants requested that Judge Rosenbluth hold a
  25
       hearing on whether the April 26 Order’s finding of a privilege waiver should be
  26   modified in light of Defendants’ dismissal of their fifth and sixth counterclaims. Ex. A.
       In response to Defendants’ request, Plaintiff’s filed a Supplemental Memorandum of
  27
       Points and Authorities in Support of the Privilege Motion (ECF 133), demonstrating
  28   that no modification of the April 26 Order is warranted.
                                                  -4-
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 6 of 10 Page ID #:2720




   1   privilege issue, Defendants filed their Motion mere hours after the April 26 Order was
   2   issued, maintaining that the “the uncontroverted facts” require the dismissal of all of
   3   Plaintiff’s claims. ECF 131-1 at 1. By filing their Motion now, Defendants seek to
   4   place Plaintiff in an untenable position, forcing Plaintiff to respond before he can obtain
   5   the critical discovery to which he is entitled, including the over a thousand documents
   6   ordered to be produced under the April 26 Order.
   7         Without an extension, Plaintiff’s response to the Motion will be due May 3, 2021,
   8   before Plaintiff receives the full production mandated by the April 26 Order. Under
   9   that Order, Defendants’ document production is required to be completed on May 5,
  10   2021. Accordingly, Plaintiff would have no opportunity to review these critical
  11   documents before his opposition brief is due. If an extension of time were ever
  12   warranted, it is here under these circumstances.
  13         Second, an extension is also warranted in order to avoid duplicative briefing on
  14   legal issues already before the Court, a ruling on which may moot Defendants’ Motion.
  15   Plaintiff’s fully-briefed Motion to Dismiss the SACC (ECF 108, 115, 121) concerns
  16   identical issues raised by Defendants in their Summary Judgment Motion. For example:
  17
                 • In the SACC, FF maintains that Plaintiff purportedly violated
  18               various Rules of Professional Conduct, including New York Rules
  19
                   of Professional Conduct 1.5, 1.7, and 1.8(a) and California Rules of
                   Professional Conduct 3-300, 3-31, and 4-200. See SACC ¶¶45, 49,
  20               76-98.
  21
                 • In Plaintiff’s Motion to Dismiss, Plaintiff sets forth why the SACC
  22               failed to adequately state a claim under FF’s cited provisions of the
  23               Rules of Professional Conduct (ECF 108 at 5-9; ECF 121 at 3-5).

  24             • In Defendants Summary Judgment Motion, Defendants repeat the
  25               same contentions they made in opposing Plaintiff’s Motion to
                   Dismiss, i.e., that Plaintiff’s purported violations of the Rules of
  26               Professional Conduct warrant a finding that the Employment
  27               Agreement be held unenforceable. See Motion at 11-19.
  28
                                                   -5-
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 7 of 10 Page ID #:2721




   1         In ruling on Plaintiff’s Motion to Dismiss, if the Court determines that FF has
   2   failed to adequately state a cause of action under the cited provisions of the Rules of
   3   Professional Conduct, Defendants’ identical arguments on summary judgment would
   4   fail, mandating the denial of summary judgment on those grounds.
   5         For all of the above reasons and notwithstanding the many other critical deadlines
   6   Plaintiff must meet and discovery in which Plaintiff must engage prior to this action’s
   7   imminent June 8 trial date, Defendants’ requiring Plaintiff to respond to their Summary
   8   Judgment Motion while Plaintiff’s Motion to Dismiss is sub judice is prejudicial to
   9   Plaintiff and wasteful of the Court’s resources. An extension of time is warranted.
  10   Local Rule 7-19.1 Statement
  11         On April 27, 2021, just hours after Defendants filed their Motion for Summary
  12   Judgment, counsel for Plaintiff emailed Defendants’ counsel, requesting an extension
  13   of time to respond to Defendants’ Motion for Summary Judgment. Ex. B. Eleven hours
  14   later, Defendants counsel rejected Plaintiff’s request. Ex. C. Within the hour of
  15   Defendants’ counsel’s response and pursuant to Local Rule 7-19, Plaintiff’s counsel
  16   contacted Defendants’ counsel by email and advised them of Plaintiff’s intent to file
  17   this Application and this Application’s substance. Ex. D. Plaintiff’s counsel informed
  18   counsel for Defendants of the 3:00 p.m. deadline on the next business day following
  19   service to file an opposition. Id. Plaintiff’s counsel also inquired if counsel for
  20   Defendants intended to oppose the Application. Id. Defendants counsel objects to this
  21   Application.
  22         Pursuant to Local Rule 7-19, the name, address, telephone number, and e-mail
  23   address of counsel for the opposing party is as follows:
  24         KEVIN CRISP
             kevin.crisp@troutman.com
  25         TROUTMAN PEPPER HAMILTON SANDERS LLP
             5 Park Plaza, Suite 1400
  26         Irvine, CA 92614-2545
             Telephone: 949.567.3537
  27         Facsimile: 949.622.2739
  28
                                                 -6-
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 8 of 10 Page ID #:2722



                                         CONCLUSION
   1
             For all of the foregoing reasons, Plaintiff’s ex parte application for an extension
   2
       of time to respond to Defendants’ Motion for Summary Judgment should be granted.
   3
       Plaintiff’s time to respond to the Motion shall be extended to May 12, 2021.
   4

   5

   6

   7
       DATED: April 27, 2021
                                             FOUNDATION LAW GROUP LLP
   8

   9

  10
                                             By:/s/ Kevin D. Hughes
                                                  KEVIN D. HUGHES
  11                                              Attorneys for Plaintiff/Counter-Defendant
  12
                                                  Hong Liu

  13

  14
                                             SEIDEN LAW GROUP LLP

  15

  16
                                             By: /s/ Amiad Kushner
                                                  AMIAD KUSHNER
  17                                              JAKE NACHMANI
  18
                                                  Attorneys for Plaintiff/Counter-Defendant
                                                  Hong Liu
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -7-
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 9 of 10 Page ID #:2723



                                  CERTIFICATE OF SERVICE
   1

   2         I hereby certify that on this day I caused a true and correct copy of the foregoing
   3   to be filed using the Court’s Electronic Filing System (“ECF System”). The document
   4   is available for viewing and downloading via the ECF System and will be served by
   5   operation of the ECF System upon all counsel of record.
   6

   7   Dated: April 27, 2021                               /s/ Kevin D. Hughes
   8                                                           Kevin D. Hughes
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -8-
                                        EX PARTE APPLICATION
     Case 2:20-cv-08035-SVW-JPR Document 135 Filed 04/27/21 Page 10 of 10 Page ID
                                      #:2724




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       -9-
